DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement filed 07/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign patent document, WO 2016/127387 A1 and non-patent literature publication, PCT/US2018/034954 Chapter II International Preliminary Report on Patentability dated September 3, 2019 have not been filed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 3-21 are objected to because of the following informalities:  in claim 1, there are periods present within the claim which are not associated with abbreviations.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m).  It is suggested to replace the periods .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 8,349,300 B2).
	Regarding claims 1 and 3-7, Wells discloses a personal care composition comprising water (a carrier liquid); a second cationic polymer which forms a lyotropic liquid crystal coacervate (a first complex); a first cationic polymer wherein said first cationic polymer forms an isotropic coacervate (second complex); an anionic detersive surfactant (first and second anionic surfactant which complexes with the first and second cationic polymers) (C2/L19-32).  Wells discloses dispersed conditioning agent particles are added to the matrix (C2/L55-60) and the isotropic coacervate phases provide an additional emulsified phase in the composition (C5/L49-57).  Therefore the mixture is a colloid or suspension.  The cationic monomer of the second cationic polymer includes 4-vinylpyridine (C9/L55-67).  The cationic monomers comprise quaternary ammonium group of formula –NR3+, wherein R, which is identical or different, represents an alkyl group comprising 1 to 10 carbon atoms (alkyl-quarternized 4-vinyl pyridine) (C10/L1-10).  The second cationic polymer may also include nonionic monomer, such as polyethoxylated methacrylic acid (C11/L8-17).  The composition may also comprise anti-microbial actives (C1//L36-47).  Although Wells does not explicitly disclose the first complex is an antimicrobial compound, it would be expected the polymer is antimicrobial.   “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose polyethoxylated methacrylic acid as the nonionic monomer as functional equivalent of nonionic monomers.  
	 
Regarding claims 8-20, Wells discloses the anionic surfactants include ammonium lauryl sulfate, ammonium laureth sulfate, sodium dodecyl benzene sulfonate, sodium tridecyl benzene sulfonate, among others (C4/L1-18).
Regarding claim 21, the transitional phrase is being construed as “comprising” and does not exclude other monomeric units.  However, Wells discloses the second cationic polymer may only include the cationic moiety and nonionic monomer (C9/L10-45).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Youngblood (US 2009/0311302 A1) teaches bactericidal or antimicrobial polymer composition.
Coffindaffer (WO 97/35542 A1) teaches an aqueous conditioning shampoo composition.
Rembaum (US 4,069,365) teaches quaternized, cross-linked, insoluble copolymers of unsubstituted and substituted vinyl pyridines.
Mosbey (WO 03/028767 A2) teaches water-in-oil emulsion compositions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767